EXHIBIT 10.1

CONFIDENTIAL TREATMENT REQUESTED

Seventh Amendment (“AMENDMENT”) to

Portal and Advertising Services Agreement

 

This Seventh Amendment is entered into and effective as of August 23, 2018 (the
“Amendment Effective Date”), by and between AT&T Services, Inc., for and on
behalf of its operating Affiliates, and Synacor, Inc., and hereby amends the
Portal and Advertising Services Agreement, as amended (the “Portal Agreement”),
between them which has an effective date of May 1, 2016, as set forth below.
Capitalized terms used, but not defined in this Amendment shall have the
meanings ascribed to them in the Portal Agreement.

 

WHEREAS, the Parties desire to amend the Portal Agreement to reduce the damages
incurred by Synacor when Synacor fails to filter Display Advertisements from
AT&T Direct Competitors and non-AT&T Named Competitors which include Display
Advertising for products and services of AT&T Direct Competitors and Display
Advertisements sold to AT&T Named Competitors; and

 

WHEREAS, the Parties desire to further amend the Portal Agreement to reduce the
time to report an incident under Section 5.6 of the Portal Agreement;

 

WHEREAS, the Parties desire to amend the Portal Agreement to allow for email
approval by AT&T of RSS feeds or Open APIs added by Synacor to the Portal; and

 

WHEREAS, the Parties desire to amend the Portal Agreement to address the use of
open source software with respect to features offered on the Portal.

 

NOW THEREFORE, in consideration of the mutual promises contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties agree as follows:

1.

Amendments to Section 5.6: Filtering Advertisements.

 

(a)

Section 5.6(b)(i) of the Portal Agreement is hereby replaced in its entirety
with the following:  

 

(i)

for Display Advertisements from AT&T Direct Competitors, Synacor [*];

 

(b)

Section 5.6(b)(ii) of the Portal Agreement is hereby replaced in its entirety
with the following:

 

(i)

for Display Advertisements sold to non-AT&T Named Competitors which include
Display Advertising for products or services of AT&T Direct Competitors [*]

[*]; and

1

[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

(c)

Section 5.6(b)(iii) of the Portal Agreement is hereby replaced in its entirety
with the following:

 

(i)

for Display Advertisements from all other AT&T Named Competitors, Synacor [*];

 

(d)

The first sentence of Section 5.6(b)(vi) of the Portal Agreement is hereby
replaced in its entirety with the following:

 

(i)

In each situation described in Section 5.6(b)(i) through (iii), AT&T must
promptly [*] provide Synacor with a notice of such incident, including a
screenshot of the Display Advertisement, as well as the exact location of the
Display Advertisement and time stamp of the Display Advertisement, that ran in
violation of this Section 5.6 [*].

 

(e)

Section 5.6 of the Portal Agreement is further amended by the addition of the
following new Section 5.6(d):

 

(i)

If the aggregate number of Display Advertisements described in Sections
5.6(b)(i)-(iii) [*].

2.

Email Approval of RSS Feeds and Open APIs.

Section 19.5 of the Portal Agreement is hereby amended to allow for email as an
approved form of written consent by AT&T of any RSS Feeds or Open APIs included
by Synacor on the Portal. Synacor’s designated email address for such purpose
is: [*] and AT&T’s designated email address for such purpose is: [*] (or such
successor email as designated by AT&T).   [*]

3.

Amendment to Article 19: Limitation of Liability.

Section 19.6 of the Portal Agreement is hereby added with the following:

From time to time, Synacor may, upon written request by AT&T (email being
sufficient), include certain features on the Portal that Synacor has integrated
through the use of open source software.  The providers of open source software
often (a) do not include product representations, warranties or indemnifications
in their terms of use, and (b) disclaim liability associated with such
products.  As such, Synacor is not able to pass on any warranties nor take on
any liability or indemnities related to such open source software or any
performance or use thereof; consequently, for that open source
software  requested and approved by AT&T for use by Synacor under this
Agreement, notwithstanding anything to the contrary in this Agreement, such
FEATURES INCLUDED WITH at&t’S CONSENT ARE provided on an "as is" basis, and
Synacor DISCLAIMS ANY AND ALL representations or warranties of any kind, whether
express, implied, statutory or otherwise with respect thereto including any
implied warranties of merchantability, fitness for a particular purpose, and
non-infringement, AND Synacor disclaims any liablity for any damages of any kind
arising from OR RELATED TO SUCH FEATURES including direct, indirect, incidental,
punitive, consequential or exemplary damages, and

2

 

[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

no indemnities are available related thereto.  If at any point, AT&T has
concerns about the fEATURES or any use thereof, AT&T’s sole recourse is to
remove or request removal of the fEATURES from thE Portal. [*]

4.

Miscellaneous.

 

(a)

Except as set forth in this Amendment, all other terms of the Portal Agreement
remain unchanged. In the event of a conflict between the terms of this Amendment
and the terms of the Portal Agreement, the terms of this Amendment shall
control.

 

(a)

Unless expressly provided otherwise herein: (i) all rights and remedies granted
to each Party under this Amendment or the Portal Agreement are cumulative and in
addition to, and not in lieu of, any other rights or remedies otherwise
available to such Party in this Amendment or the Portal Agreement, at law or in
equity; and (ii) termination or expiration of this Amendment or the Portal
Agreement shall not limit either Party from pursuing any other

remedies available to it, including injunctive relief, in connection with any of
its rights accrued or otherwise existing up to the date of such termination or
expiration.

 

(b)

This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.  

[Signatures on following page.]

3

 

[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

IN WITNESS WHEREOF, the Parties have executed this Amendment by their duly
authorized officers or representatives as of the Amendment Effective Date.

 

SYNACOR, INC.

 

By: __/s/ Timothy J. Heasley_____

 

Name: __Timothy J. Heasley_____

 

Title:  __Chief Financial Officer___

 

Date: ___August 23, 2018________

 

AT&T SERVICES, INC.

(for and on behalf of its operating Affiliates)

 

By: ___/s/ Benjamin Carroll_______

 

Name: __Benjamin Carroll________

 

Title: ___GM/AVP______________

 

Date: __August 28, 2018__________



US2008 14528099 1

 

 



4